Title: To Thomas Jefferson from Mary Jefferson Eppes, 10 February 1804
From: Eppes, Mary Jefferson
To: Jefferson, Thomas


               
                  Edgehill february 10th
               
               Your letters My dear Papa have been long unanswered but while low in spirits & health I could not prevail on myself to do it, the hope however of soon seeing you & Mr Eppes for the time is now approaching makes me feel all of happiness that anticipation can give in my present situation, it is indeed only by looking forward to that much wish’d for moment that I acquire spirits to support me in the tedious interval, but to be with you both again would compensate for any suffering
               in the mean time I have a favor to beg of you that I hope will not be refused, it is one which my sister as well as myself is deeply interested in, we had both thought you had promised us your picture if ever St Mimin went to Washington, if you did but know what a source of pleasure it would be to us while so much separated from you to have so excellent a likeness of you you would not I think refuse us, it is what we have allways most wanted all our lives & the certainty with which he takes his likenesses makes this one request I think not unreasonable, he will be in Washington the middle of this month & I cannot help hoping you will grant us this one favor.   I am very much afraid you will be disappointed in getting your faeton, Davy Bowles went to Richmond intending to return here before he went on, but it is so long since he left us that as his wife is now staying in Richmond it is most probable he has hired himself there.   Your acacias are very beautiful My dear Papa, there are eight of them very flourishing, that have changed their foliage entirely, they have remain’d in my room, so the warmth of which I believe they are indebted for their present flourishing state as they appear to be more delicate the smaller they are. I wish you could bring us a small piece of your geranium in the spring if it is large enough to admit of it. perhaps Mr Eppes could more conveniently take charge of it than yourself. Adieu dearest Papa we are all well here & all most anxious for the happy moment that will reunite us again after this long separation believe me with the tenderest love yours ever
               
                  M Eppes 
               
             